       Case 1:20-cr-00294-PKC Document 10 Filed 06/22/20 Page 1 of 3




                                        June 22, 2020


BY ECF AND EMAIL
Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street Room 1020
New York, New York 10007

Re:   United States v. Valdez Simmons
      20 Cr. 294 (PKC)

Dear Judge Castel,

     I respectfully write on behalf of my client, Valdez Simmons,
to request that the Court permit access to the records and papers
used in connection with the constitution of the Master and
Qualified Jury Wheels in the United States District Court for the
Southern District of New York, pursuant to the Fifth and Sixth
Amendments to the United States Constitution and the Jury
Selection and Service Act (“JSSA”), 28 U.S.C. §§ 1867(a) and (f).

     The unusual circumstances of the instant indictment—that the
grand jury was sitting in White Plains as opposed to Manhattan,
and most members of the public in the Southern District of New
York were still under a stay-at-home order—may have compromised
the defendants’ right to a grand jury selected from a fair cross-
section of the community.

     Section 1867(f) of Title 28 of the United States Code allows
a defendant to “inspect, reproduce, and copy… records or papers
[used by the commission or clerk in connection with the jury
       Case 1:20-cr-00294-PKC Document 10 Filed 06/22/20 Page 2 of 3



Honorable P. Kevin Castel                           Page 2
United States District Judge                        June 22, 2020

Re:   United States v. Valdez Simmons
      20 Cr. 294 (PKC)


selection process] at all reasonable times during the preparation
and pendency of … a motion” to challenge the composition of the
jury on the ground that it failed to reflect a fair cross-section
of the community. 28 U.S.C. §§ 1867(a), (f); see also Test v.
United States, 420 U.S. 28, 30 (1975). Inspection of such
materials is essential to a defendant’s ability to determine
whether he has a potentially meritorious challenge. Id.
Therefore, “an unqualified right to inspection is required not
only by the plain text of the statute, but also by the statute's
overall purpose of insuring ‘grand and petit juries selected at
random from a fair cross section of the community.’” Id.
(quoting 28 U.S.C. § 1861(d)).

     In order to invoke the right to inspect under 28 U.S.C. §
1867(f) and “[t]o avail himself of [the] right of access to
otherwise non-public jury selection records, a litigant need only
allege that he [or she] is preparing a motion challenging the
jury selection procedures.” United States v. Alden, 776 F.2d 771,
773 (8th Cir. 1985) (internal citations omitted). Mr. Simmons is
not required to make any showing with respect to probabilities of
success of such a motion. See, e.g., United States v. Williamson,
903 F.3d 124, 133 (D.C. Cir. 2018); United States v. Royal, 100
F. 3d 1019, 1025 (1st Cir. 1996); see also United States v.
Gotti, 2004 WL 2274712 (S.D.N.Y. 2004) (granting motion for
discovery even absent any showing that information would reveal a
violation).

     Pursuant to § 1867(a), a defendant may raise a JSSA
challenge “before the voir dire examination begins, or within
seven days after the defendant discovered or could have
discovered, by the exercise of diligence, the grounds therefore,
whichever is earlier.” See 28 U.S.C. § 1867(a). This motion for
information has already been granted by Judge Broderick in
United States v. Saipov, 17 Cr. 722 (VSB), 2020 WL 915808
(S.D.N.Y. Feb. 26, 2020). Similar motions are pending before
Judge Liman (United States v. Baker et. al, 20 Cr. 288
(LJL)(conference scheduled for 6/30/20); Judge Failla, United
States v. Balde, 20 Cr. 281(KPF); and Judge Pauley, United States
v. Williams, 20 Cr. 286(WHP). Accordingly, we ask the Court to
       Case 1:20-cr-00294-PKC Document 10 Filed 06/22/20 Page 3 of 3



Honorable P. Kevin Castel                           Page 3
United States District Judge                        June 22, 2020

Re:   United States v. Valdez Simmons
      20 Cr. 294 (PKC)


grant this request for inspection of records. In support of this
application, identifying the information we seek to obtain, is
the declaration of statistician Jeffrey Martin. See Defense
Exhibit A.

     Once the jury records are obtained, statistician Jeffrey
Martin will analyze them to determine whether the Southern
District’s jury plan procedures violate the right of Mr. Simmons
to a jury selected at random from a fair cross-section of the
community. He will do so by comparing the grand jury records with
appropriate contemporary census data. If the records, after
meaningful review, reveal grounds for a challenge under §1867(a),
the defendant will raise one at that time.

     Finally, Mr. Simmons does not seek any personal identifying
information for the individuals whose records are maintained by
                                                              the
jury clerk’s office. As such, the full set of records should be
provided in the manner requested by the attached declaration of
Mr. Martin. See Saipov, 2020 WL 915808 at *3 (granting a similar
request in full).

                                  Respectfully submitted,


                                  /s/ Robert M. Baum
                                  Robert M. Baum
                                  Assistant Federal Defender



CC:   Josiah Pertz, Esq.
      Assistant United States Attorney
